TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00275-CV


                                   Daniel Wiegrefe, Appellant

                                                 v.

                                  Jennifer Wiegrefe, Appellee


             FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 16-0709-C368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Daniel Wiegrefe has filed an unopposed motion to dismiss this appeal.

Appellant states that the parties have reached a settlement agreement and asks the Court to set

aside the trial court’s judgment without regard to the merits and remand the case to the trial court

for rendition of judgment in accordance with the agreement. See Tex. R. App. P. 42.1(a)(2)(B).

We grant appellant’s motion in part. We set aside the trial court’s judgment without regard to

the merits and remand the case to the trial court for rendition of judgment in accordance with the

parties’ agreement.1 See id.




       1
          The parties also request that this Court dismiss the appeal. However, the appeal is
disposed of by this Court’s opinion and judgment setting aside the trial court’s judgment and
remanding the case to the trial court. This Court may dismiss an appeal pursuant to an
agreement of the parties, but we are not permitted to dismiss and remand for further proceedings.
Compare Tex. R. App. P. 43.2(e), (f) (court of appeals may “(e) vacate the trial court’s judgment
and dismiss the case; or (f) dismiss the appeal”) with id. R. 42.1(a)(2)(B).
                                            __________________________________________
                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Field and Toth

Vacated and Remanded

Filed: November 2, 2018




                                               2